Citation Nr: 1633106	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an earlier effective date, prior to May 15, 2000, for the grant of chronic lumbar strain with spondylosis and degenerative disc disease.

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected diabetes mellitus.  

3.  Entitlement to a rating in excess of 10 percent for a neurological condition of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran had active service in the Army from May 1966 to August 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and New York, New York.  The Veteran's claim is currently under the New York RO's jurisdiction.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran contends that the effective date of the grant for his service-connected chronic lumbar strain with spondylosis should be April 1969 -not May 2000.  See August 2005 Notice of Disagreement.  He further contends, through his representative, that his rebuilt claims folder is missing pertinent and relevant evidence in his favor, including a VA examination from 1973 at the Sepulveda California VA Medical Center.  He requests that efforts be made to obtain such records.  See November 2011 VA 646.  He claims that he has pursued a disability claim for his back since 1973, as evidenced by the December 1991 rating code sheet.  Finally, he submits statements from Dr. Hamm who believes that the Veteran is entitled to an earlier effective date based on medical evidence dated prior to May 2000 which shows that the Veteran had a back disability.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence. 38 C.F.R. §§ 3.400(q)-(r) ).
Here, it appears there is some confusion on the Veteran and Dr. Hamm's part as to the requirements of an effective date.  To start, as noted above, a claim - informal or formal - must be submitted in order to establish service connection.  If service connection is granted, the effective date will be the date of receipt of the claim.  The mere submission of medical evidence dated prior to the date of the claim will not control the effective date.  

Since the Veteran has alleged that he has pursued a claim for disability benefits since 1973 and has alleged that his rebuilt claims folder is incomplete, the Board finds that a remand is necessary to permit the RO to make efforts to obtain any missing documents, including any 1973 VA examination at the Sepulveda California VA Medical Center.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016)(38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Second, the Veteran, through his representative, submitted a two page document which stated that the Veteran suffered from ED due to his service-connected diabetes mellitus.  No rationale or explanation was provided.  The document was dated July 1, 2011, signed with an unrecognizable signature.  The document stated that the purported author of the document worked at the VA Medical Center in Manhattan.  The Veteran later stated that the author was Dr. C. and submitted a business card of M. W., DNP, FNP-BC, DCC with Dr. C.'s name handwritten on it.  

In October 2011 the Veteran was afforded a VA examination in regard to his claim for diabetes and any secondary disabilities.  The examiner noted that the Veteran was prescribed oral hypoglycemic agents and insulin.  The examiner noted that the Veteran did not require any regulation of activities as part of his medical management of diabetes and did not have any recognized complications or conditions attributed to the diabetes, including erectile dysfunction.  
In his January 2012 Notice of Disagreement, the Veteran stated that he informed the VA examiner that he suffered from ED and that "any lack of medical documentation of that conversation is [an] oversight on the part of the VA."  As there is evidence that the October 2011 examiner may not have fully considered the Veteran's lay reports of erectile dysfunction, the Board finds that a remand is necessary to obtain an addendum opinion which addresses the Veteran's competent reports of erectile dysfunction.  

Third, the Veteran's most recent VA examination regarding his right lower extremity neurological disorder was in June 2005 - more than 10 years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).  However, there is evidence that the Veteran's right lower extremity condition worsened since the last examination.  Particularly, an August 2006 statement from Dr. R. Hamm indicates that the Veteran has a diagnosis of spinal stenosis cause lower extremity radiculopathy including atrophy of lower extremity and a "steady progression of symptomatology."  No atrophy was listed on the June 2005 VA examination report.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which addresses the current severity of the Veteran's right lower extremity neurological disorder. 

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since May 2012 and associate them with the electronic claims file

2.  The AOJ should take all procedurally appropriate actions to rebuild any missing contents of the claims file. Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran. 

The Veteran has alleged that he has pursued a claim for his back disability since 1973.  Several statements from Dr. Hamm (marked in VBMS subject line) indicate that the Veteran's service treatment records are missing and a 1973 VA examination at the Sepulveda VAMC.  

All attempts to rebuild any missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Documentation of the efforts to obtain any missing contents and/or rebuild the missing contents of the claims file must be associated with the claims file.

3.  Then, obtain an addendum opinion from the October 2011 examiner (or an appropriate medical professional) to determine the etiology of the Veteran's erectile dysfunction.  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the electronic claims folder was reviewed.  All appropriate clinical testing should be conducted.  If the examiner feels another examination is necessary, another examination should be scheduled. The examiner is requested to offer opinions as to the following:
(a)  Opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused by his diabetes mellitus.

(b)  Opine whether it is at least as likely as not that Veteran's erectile dysfunction is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected diabetes.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The examiner's attention is directed to the July 2011 correspondence which states that the Veteran suffers from erectile dysfunction due to his service-connected diabetes.  

A complete rationale for all opinions must be provided.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the extent and severity of the Veteran's service-connected neurological disorder of the right lower extremity.  The electronic claims folder and a copy of this remand must be made available to the examiner for review prior to examination.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal. If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




